Name: Council DecisionÃ 2014/801/CFSP of 17 November 2014 amending DecisionÃ 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Decision
 Subject Matter: Europe;  international affairs;  international security;  criminal law
 Date Published: 2014-11-18

 18.11.2014 EN Official Journal of the European Union L 331/26 COUNCIL DECISION 2014/801/CFSP of 17 November 2014 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 17 March 2014, the Council adopted Decision 2014/145/CFSP (1). (2) The information for one person listed under Decision 2014/145/CFSP should be amended. (3) The Annex to Decision 2014/145/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2014/145/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 November 2014. For the Council The President F. MOGHERINI (1) Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (OJ L 78, 17.3.2014, p. 16). ANNEX The entry for the following person set out in the Annex to Decision 2014/145/CFSP is replaced by the entry below. Name Identifying information Statement of reasons Date of listing Vladimir Volfovich ZHIRINOVSKY Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸Ã Ã Ã ¾Ã »Ã Ã Ã ¾Ã ²Ã ¸Ã  Ã Ã ¸ÃÃ ¸Ã ½Ã ¾Ã ²Ã Ã ºÃ ¸Ã ¹ Born on 25.4.1946 in Almaty (formerly also known as Alma-Ata), Kazakhstan. Member of the Council of the State Duma; leader of the LDPR party. He actively supported the use of Russian Armed Forces in Ukraine and annexation of Crimea. He has actively called for the split of Ukraine. He signed, on behalf of the LDPR party he chairs, an agreement with the so-called Donetsk People's Republic. 12.9.2014